 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of June 27,
2008, by and among Solomon Technologies, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein) or the Certificate of
Designation, and (b) the following terms have the meanings set forth in this
Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act. 
 
“August 2007 Debentures” means the Variable Rate Self Liquidating Senior Secured
Convertible Debenture issued by the Company in August 2007 in the aggregate
principal amount of $500,000.
 
“August 2007 Purchase Agreement” means that certain Securities Purchase
Agreement, dated August 30, 2007, by and among the Company and the purchasers
signatory thereto, as amended.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in
 

 

--------------------------------------------------------------------------------

 

the State of New York are authorized or required by law or other governmental
action to close.
 
“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit A attached hereto.
 
“Closing” means a closing of the purchase and sale of Securities pursuant to
Section 2.1.
 
“Closing Date” means a Trading Day when all of the Transaction Documents have
been executed and delivered by the Company and each of the Purchasers purchasing
Securities at the relevant Closing, and all conditions precedent to (i) the
Purchasers’ obligations to pay the Subscription Amount for the Securities being
purchased and (ii) the Company’s obligations to deliver the Securities being
purchased have been satisfied or waived.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Richard A. Fisher, Esq., with offices located at the
principal offices of the Company.
 
“Conversion Price” shall mean the Debenture Conversion Price and the Preferred
Stock Conversion Price as such terms are defined in the Debentures and the
Certificate of Designation, respectively.
 
“Debentures” means the Original Issue Discount Variable Rate Self-Liquidating
Senior Secured Convertible Debentures due, subject to the terms therein, October
1, 2009, issued by the Company to the Purchasers hereunder, in the form of
Exhibit B attached hereto.
 
“Debenture Conversion Price” shall have the meaning ascribed to such term in the
Debentures.
 
“Disclosure Request” shall have the meaning ascribed to such term in Section
4.6(b).
 

 
- 2 -

--------------------------------------------------------------------------------

 

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Effective Date” means the earlier of (a) the effective date of a Registration
Statement and (b) the date that all of Underlying Shares are eligible for sale
under Rule 144, without (i) the requirement for the Company to be in compliance
with the current public information required under Rule 144 and (ii) volume or
manner-of-sale restrictions.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, and (d) shares of Common Stock to consultants or third
parties to the Company in consideration for goods or services provided by such
parties, provided that such issuances are each approved by a majority of the
non-employee members of the Board of Directors.
 
“FWS” means Feldman Weinstein & Smith LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“January 2007 Debentures” means the Variable Rate Self Liquidating Senior
Secured Convertible Debenture issued by the Company in January 2007 in the
aggregate principal amount of $5,350,000.
 

 
- 3 -

--------------------------------------------------------------------------------

 

“January 2007 Purchase Agreement” means that certain Securities Purchase
Agreement, dated January 17, 2007, by and among the Company and the purchasers
signatory thereto, as amended.
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
  “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Stock” means the up to 1,200 shares of the Company’s 0% Series D
Convertible Preferred Stock issued hereunder having the rights, preferences and
privileges set forth in the Certificate of Designation, in the form of Exhibit A
hereto.
 
“Preferred Stock Conversion Price” shall have the meaning ascribed to such term
in the Certificate of Designation.
 
“Principal Amount” means, as to each Purchaser, the amounts set forth below such
Purchaser’s signature block on the signature pages hereto next to the heading
“Principal Amount,” in United States Dollars, which shall equal such Purchaser’s
Subscription Amount multiplied by 1.25.
 
“Prior Debentures” means the January 2007 Debentures and the August 2007
Debentures.
 
“Prior Purchase Agreements” means the January 2007 Purchase Agreement and the
August 2007 Purchase Agreement.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).
 

 
- 4 -

--------------------------------------------------------------------------------

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
 
“Registration Statement” means a registration statement filed pursuant to
Section 4.17, registering the resale, by the Purchasers, of all of the
Underlying Shares.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
conversion in full of (a) all Debentures (including Underlying Shares issuable
as payment of interest on the Debentures), ignoring any conversion limits set
forth therein, and assuming that the Debenture Conversion Price is at all times
on and after the date of determination 90% of the then Debenture Conversion
Price on the Trading Day immediately prior to the date of determination and (b)
shares of Preferred Stock, ignoring any conversion limits set forth therein, and
assuming that any previously unconverted shares of Preferred Stock are held
until the third anniversary of the Closing Date.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Debentures, the Preferred Stock and the Underlying
Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means the Security Agreement, dated August 30, 2007, by
among the Company and the Purchasers.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Stated Value” means $1,000 per share of Preferred Stock.
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures purchased hereunder as specified opposite such Purchaser’s
name on
 

 
- 5 -

--------------------------------------------------------------------------------

 

Schedule 1 hereto and under the heading “Subscription Amount”, in United States
dollars and in immediately available funds.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
“Transaction Documents” means this Agreement, the Debentures, the Certificate of
Designation, and any other documents or agreements executed in connection with
the transactions contemplated hereunder.
 
“Transfer Agent” means Computershare Trust Company, Inc., with a mailing address
of 350 Indiana Street, #800 and a facsimile number of (303) 262-0700, and any
successor transfer agent of the Company.
 
“Underlying Shares” means the shares of Common Stock issued and issuable (a)
upon conversion or redemption of the Debentures and issued and issuable in lieu
of the cash payment of interest on the Debentures in accordance with the terms
of the Debentures and (b) upon conversion or redemption of the Preferred Stock
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then
 

 
- 6 -

--------------------------------------------------------------------------------

 

outstanding and reasonably acceptable to the Holder, the fees and expenses of
which shall be paid by the Company.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, up to an aggregate of
$1,000,000 in principal amount of the Debentures and up to 1,120 shares of
Preferred Stock. Each Purchaser shall deliver to the Company via wire transfer
or a certified check of immediately available funds equal to its Subscription
Amount and the Company shall deliver to each Purchaser its respective Debenture
and shares of Preferred Stock, as determined pursuant to Section 2.2(a), and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of FWS or such other location as the parties shall mutually agree.
 
2.2  Deliveries. 
 
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 

 
(i)
this Agreement duly executed by the Company;

 

(ii)
a legal opinion of Company Counsel, in substantially the form of Exhibit C
attached hereto; and

 

(iii)
a Debenture with a principal amount equal to such Purchaser’s Principal Amount,
registered in the name of such Purchaser; and

 

(iv)
a certificate evidencing such Purchaser’s pro rata amount of shares of Preferred
Stock, registered in the name of such Purchaser.

 
(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
 

 
(i)
this Agreement duly executed by such Purchaser; and

 

(ii)
such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company.

 
2.3 Closing Conditions. 
 
(a) The obligations of the Company hereunder in connection with the any Closing
are subject to the following conditions being met:
 

 
- 7 -

--------------------------------------------------------------------------------

 

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;
 
(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of any Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i)  the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;
 
(ii)  all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii)  the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv)  there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
 
(v)  from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
disclosure schedules delivered to the Purchasers concurrently herewith (the
“Disclosure
 

 
- 8 -

--------------------------------------------------------------------------------

 

Schedules”), which Disclosure Schedules shall be deemed a part hereof and to
qualify any representation or warranty otherwise made herein to the extent of
such disclosure, the Company hereby makes the following representations and
warranties to each Purchaser:
 
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in material violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and to the Company’s knowledge no Proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
For purposes of this Agreement, “Material Adverse Effect” means (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document; provided that none of the following
shall be deemed, either alone or in combination, to constitute a Material
Adverse Effect, with respect to the Company: (a) conditions generally affecting
any of the industries or markets of the United States and that do not
disproportionately impact the Company and its Subsidiaries and Affiliates, taken
as a whole, when compared with other businesses operating in the same sector,
(b) financial market fluctuations or conditions (including changes in interest
rates or foreign currency exchange rates) and that do not disproportionately
impact the Company and its Subsidiaries and Affiliates, taken as a whole, when
compared with other businesses operating in the same sector, (c) any changes in
tax, securities or other Applicable Laws, (d) any action, omission, change,
effect, circumstance or condition contemplated by this Agreement or attributable
to the execution, performance or announcement of this Agreement and the
transactions contemplated hereby or (e) acts of terrorism, war (whether declared
or not), hostilities, or any similar event or occurrence.
 

 
- 9 -

--------------------------------------------------------------------------------

 

 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals. Each Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and legally binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Securities and the
consummation by it to which it is a party of the other transactions contemplated
hereby and thereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority
 

 
- 10 -

--------------------------------------------------------------------------------

 

or other Person in connection with the execution, delivery and performance by
the Company of the Transaction Documents, other than (i) filings required
pursuant to Section 4.6, (ii) the notice and/or application(s) to each
applicable Trading Market for the issuance and sale of the Securities and the
listing of the Underlying Shares for trading thereon in the time and manner
required thereby and (iii) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock a number of
shares of Common Stock for issuance of the Underlying Shares at least equal to
the Required Minimum on the date hereof.
 
(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). Except as set forth on Schedule 3.1(g), the Company has not
issued any capital stock since its most recently filed report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan and pursuant to
the conversion or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act. Except
as set forth on Schedule 3.1(g), no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as a result
of the purchase and sale of the Securities and the purchase and sale of the
Prior Debentures, and as set forth on Schedule 3.1(g), there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. Except as set forth on Schedule 3.1(g), the issuance
and sale of the Securities will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. To
the Company’s knowledge, all of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws. Except as set forth on
Schedule 3.1(g), none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further
 

 
- 11 -

--------------------------------------------------------------------------------

 

approval or authorization of any stockholder, the Board of Directors or others
is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 
(h) SEC Reports; Financial Statements. Except as set forth on Schedule 3.1(h),
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Except as set forth on Schedule 3.1(h),
the financial statements of the Company included in the SEC Reports (i) comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing and (ii) have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock
 

 
- 12 -

--------------------------------------------------------------------------------

 

and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement or as set forth on Schedule 3.1(i), no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company on
Form 8-K at the time this representation is made that has not been publicly
disclosed at least one Trading Day prior to the date that this representation is
made.
 
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected by the Company to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 

 
- 13 -

--------------------------------------------------------------------------------

 

(l) Compliance. Except as set forth on Schedule 3.1(l), neither the Company nor
any Subsidiary (i) is, to the Company’s knowledge, in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound, (ii) is in violation of
any order of any court, arbitrator or governmental body, or (iii) is or has
been, to the Company’s knowledge, in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n) Title to Assets. Neither the Company nor any of the Subsidiaries own any
real property. Except as set forth in Schedule 3.1(n), the Company and the
Subsidiaries have good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance, except where the failure to be
in compliance would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a written notice that the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of the Company, except as set forth in
 

 
- 14 -

--------------------------------------------------------------------------------

 

Schedule 3.1(o), and in the SEC Reports, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to $5 million. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(q) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(r) Internal Accounting Controls. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date.
 
(s) Certain Fees. Except as set forth on Schedule 3.1(s), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.
 
(t) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
 

 
- 15 -

--------------------------------------------------------------------------------

 

Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(v) Registration Rights. Except as set forth on Schedule 3.1(v), no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
 
(w) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Common Stock is listed on the
OTC Bulletin Board and the Company has not, in the 12 months preceding the date
hereof, received notice from the OTC Bulletin Board to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure furnished by or on behalf of the Company to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Disclosure Schedules to this Agreement, is true and correct and
 

 
- 16 -

--------------------------------------------------------------------------------

 

does not contain any untrue statement of a material fact. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof.
 
(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act.
 
(aa) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the fair saleable value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. Schedule 3.1(aa) sets forth as of the
dates thereof all outstanding secured and unsecured Indebtedness of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments.
For the purposes of this Agreement, “Indebtedness” means (a) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP. Except as set forth on Schedule 3.1(aa), neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.
 
(bb) Tax Status.   Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and
 

 
- 17 -

--------------------------------------------------------------------------------

 

except as set forth in Schedule 3.1(bb), the Company and each Subsidiary has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon ( except to the extent
that the Company has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes), and the Company has no
knowledge of a tax deficiency which has been asserted or threatened against the
Company or any Subsidiary.
 
(cc) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(dd) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has : (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
 
(ee) Accountants. The name of the Company’s accounting firm is set forth on
Schedule 3.1(ee) of the Disclosure Schedule. To the knowledge and belief of the
Company, (i) such accounting firm is a registered public accounting firm as
required by the Exchange Act and (ii) there is no reason to expect that such
accounting firm will refuse to express its opinion with respect to the financial
statements to be included in the Company’s Annual Report on Form 10-KSB for the
year ending December 31, 2008.
 
(ff) Seniority. Except as set forth on Schedule 3.1(ff), as of the Closing Date,
no Indebtedness or other claim against the Company is senior to the Debentures
and the Preferred Stock in right of payment, whether with respect to interest or
upon liquidation or dissolution, or otherwise, other than indebtedness secured
by purchase money security interests (which is senior only as to underlying
assets covered thereby) and capital lease obligations (which is senior only as
to the property covered thereby).
 
(gg) No Disagreements with Accountants and Lawyers. Except as set forth on
Schedule 3.1(gg), there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
any of the Transaction Documents.
 

 
- 18 -

--------------------------------------------------------------------------------

 

(hh) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(ii) Acknowledgment Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.15 hereof), it is understood and acknowledged by the
Company (i) that none of the Purchasers have been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Purchaser, including Short
Sales, and specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock; and (iv)
that each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (a) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined and (b) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(jj) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Company or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent in connection
 

 
- 19 -

--------------------------------------------------------------------------------

 

with the placement of the Securities.
 
(kk) 3(a)(9) Exchange. The exchange of the Debentures for the Securities
issuable hereunder is being consummated pursuant to Sections 3(a)(9) and
18(b)(4)(C) of the Securities Act. Accordingly, pursuant to Rule 144(d), as in
effect on the date hereof, the holding period of the Underlying Shares shall
tack back to the original issue date of the Prior Debentures.
 
3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
 
(a) Organization; Authority. Such Purchaser is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization with the requisite, corporate
or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of the Transaction Documents by such Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser, its board
of directors or its stockholders in connection therewith. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, and
thereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by the Purchaser of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Purchaser’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Purchaser is subject
(including federal and state securities laws and regulations.
 
(c) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no
 

 
- 20 -

--------------------------------------------------------------------------------

 

present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities (this representation and warranty
not limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.
 
(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it converts any
Debentures or shares of Preferred Stock it will be, either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not registered or required
to be registered as a broker-dealer under Section 15 of the Exchange Act.
 
(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its purchaser representatives (as such term is defined in Rule 501(h) of
Regulation D under the Securities Act), has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(f) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(g) Residence. If such Purchaser is an individual, then such Purchaser resides
in the state or province identified in the address of such Purchaser set forth
on the signature page hereto; if such Purchaser is a partnership, corporation,
limited liability company or other entity, then the office or offices of such
Purchaser in which its investment decision was made is located at the address or
addresses of such Purchaser set forth on the signature page hereto.
 
(h)  Rule 144. Subject to Section 4.1(a), such Purchaser acknowledges and agrees
that the Securities are “restricted securities” as defined in Rule 144
promulgated under the Securities Act as in effect from time to time and must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Such Purchaser has been
advised or is aware of the provisions of Rule 144, which permits limited resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things:
 

 
- 21 -

--------------------------------------------------------------------------------

 

the availability of certain current public information about the Company, the
resale occurring following the required holding period under Rule 144 and the
number of shares being sold during any three-month period not exceeding
specified limitations.
 
(i) Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transaction contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any transaction, including Short
Sales, in the securities of the Company during the period commencing from the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion Time”).
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction). . Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect short sales or similar
transactions in the future.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Securities may only be transferred or otherwise disposed of in
compliance with state and federal securities laws. In connection with any
transfer or other disposition of Securities other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser or in connection with a pledge as contemplated in Section 4.1(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement.
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in substantially the following
form:
 

 
- 22 -

--------------------------------------------------------------------------------

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE 144 UNDER
THE ACT. THE SECURITIES MAY NOT BE OFFERED OR FOR SALE, SOLD OR OTHERWISE
TRANSFERED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM, OR UNDER THE ACT, THE
AVAILABILITY OF WHICH IS ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including, if the Securities are subject to registration pursuant to
Section 4.17, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of selling stockholders
thereunder.
 
(c) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Underlying Shares pursuant to Rule 144, (iii) if such
Underlying Shares are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend hereunder. If all or any portion of a Debenture or shares of Preferred
Stock are converted at a time when there is an effective registration statement
to cover the resale of the Underlying Shares, or if such Underlying Shares may
be sold under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Underlying Shares and without volume or manner-of-sale restrictions or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such

 
- 23 -

--------------------------------------------------------------------------------

 

Underlying Shares shall be issued free of all legends. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 4.1(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Underlying Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends. The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section. If requested by
a Purchaser, Certificates for Underlying Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to such Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System.


(d) In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty,
for each $1,000 of Underlying Shares (based on the VWAP of the Common Stock on
the date such Securities are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 4.1(c), $10 per Trading
Day (increasing to $20 per Trading Day 5 Trading Days after such damages have
begun to accrue) for each Trading Day after the 2nd Trading Day immediately
following the Legend Removal Date until such certificate is delivered without a
legend. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
(e) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 

 
- 24 -

--------------------------------------------------------------------------------

 

4.3 Furnishing of Information; Public Information.
 
(a) If the Common Stock is not registered under Section 12(b) or 12(g) of the
Exchange Act on the date hereof, the Company agrees to cause the Common Stock to
be registered under Section 12(g) of the Exchange Act on or before the 60th
calendar day following the date hereof. Until the time that no Purchaser owns
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as any Purchaser owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.
 
(b)  At any time during the period commencing from the six (6) month anniversary
of the date hereof and ending at such time that all of the Securities may be
sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to such Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to two percent (2.0%) of the aggregate Subscription
Amount of such Purchaser’s Securities on the day of a Public Information Failure
and on every thirtieth (30th) day (pro rated for periods totaling less than
thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required  for the Purchasers to transfer the Underlying Shares
pursuant to Rule 144.  The payments to which a Purchaser shall be entitled
pursuant to this Section 4.3(b) are referred to herein as “Public Information
Failure Payments.”  Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Purchaser’s
right to pursue actual damages for the Public Information Failure, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.
 

 
- 25 -

--------------------------------------------------------------------------------

 

4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.
 
4.5 Conversion Procedures. Each of the form of Notice of Conversion included in
the Debentures and Certificate of Designation set forth the totality of the
procedures required of the Purchasers in order to convert the Debentures or the
Preferred Stock. No additional legal opinion or other information or
instructions shall be required of the Purchasers to convert their Debentures or
the Preferred Stock. The Company shall honor conversions of the Debentures or
the Preferred Stock and shall deliver Underlying Shares in accordance with the
terms, conditions and time periods set forth in the Transaction Documents.
 
4.6 Securities Laws Disclosure; Publicity.
 
a) The Company shall, within 2 Trading Days of the date hereof, issue a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits thereto
(the “Form 8-K”). The Company and each Purchaser shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) the Form 8-K, (B) any
registration statement contemplated by Section 4.17 of this Agreement and (C)
the filing of final Transaction Documents (including signature pages thereto)
with the Commission and (ii) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this subclause
(ii).
 
b) In the event that the Company shall, on or after the date hereof, provide any
material nonpublic information (as such term is used in Regulation FD under the
Securities Act) to any Purchaser without such Purchaser’s prior written consent
or request, then, in addition to any other remedy provided herein or in the
Transaction Documents, if such Purchaser shall request that the Company publicly
disclose such information (a “Disclosure Request”), the Company shall, within 5
business days after
 

 
- 26 -

--------------------------------------------------------------------------------

 

receiving such Disclosure Request, either (i) make public disclosure of such
information in a manner consistent with Rule 101(e) of Regulation FD or (ii)
provide such Purchaser with a written statement that the Company does not
believe that the information disclosed to such Purchaser is material nonpublic
information or that it was delivered pursuant to the prior written request or
consent of such Purchaser.
 
4.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
 
4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
4.9 Use of Proceeds. Except as set forth on Schedule 4.9 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and shall not use such proceeds for: (a) the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) the redemption of any Common Stock or Common Stock Equivalents or (c) the
settlement of any outstanding litigation.
 
4.10 Indemnification of Purchasers. Subject to the provisions of this Section
4.10, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of
 

 
- 27 -

--------------------------------------------------------------------------------

 

such Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (i) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed or (ii) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.
 
4.11 Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time, as soon as possible and in any event not later
than the 75th day after such date.
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation, and (iv) maintain the listing or quotation of such Common
 

 
- 28 -

--------------------------------------------------------------------------------

 

Stock on any date at least equal to the Required Minimum on such date on such
Trading Market or another Trading Market.
 
4.12 RESERVED.
 
4.13 Subsequent Equity Sales. From the date hereof until such time as no
Purchaser holds any of the Securities, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its Subsidiaries of Common Stock or Common Stock Equivalents for cash
consideration, Indebtedness (or a combination of units hereof) (a “Subsequent
Financing”) involving a Variable Rate Transaction. “Variable Rate Transaction”
means a transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price. Any Purchaser shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages. Notwithstanding the foregoing, this
Section 4.13 shall not apply in respect of an Exempt Issuance or shares issued
pursuant to Section 4.20, except that no Variable Rate Transaction shall be an
Exempt Issuance. 
 
4.14 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents. Further, the Company shall not make any payment of
principal or interest on the Debentures in amounts which are disproportionate to
the respective principal amounts outstanding on the Debentures at any applicable
time. For clarification purposes, this provision constitutes a separate right
granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.
 
4.15 Short Sales and Confidentiality After The Date Hereof. Each Purchaser
severally and not jointly with the other Purchasers covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any Short Sales during the period commencing at the Discussion Time
and ending at the time that the transactions contemplated by this Agreement are
first publicly announced as described in Section 4.6. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as
 

 
- 29 -

--------------------------------------------------------------------------------

 

described in Section 4.6, such Purchaser will maintain the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Each Purchaser understands and
acknowledges, severally and not jointly with any other Purchaser, that the
Commission currently takes the position that coverage of short sales of shares
of the Common Stock “against the box” prior to the Effective Date of the
Registration Statement with the Securities is a violation of Section 5 of the
Securities Act, as set forth in Item 65, Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance. Notwithstanding the foregoing,
no Purchaser makes any representation, warranty or covenant hereby that it will
not engage in Short Sales in the securities of the Company after the time that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 4.6. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
4.16 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
4.17 Piggy-Back Registration Rights. If at any time after the date hereof, the
Company shall determine to prepare and file with the Commission a Registration
Statement relating to an offering for its own account or the account of others
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act), or their then equivalents, relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then the Company shall send a written notice of
such determination to each Purchaser and, if within ten calendar days after the
date of delivery of such notice, any such Purchaser shall so request in writing,
the Company shall include in such Registration Statement all or any part of the
Underlying Shares as the Purchaser requests to be registered so long as such
Underlying Shares are proposed to be disposed in the same manner as those
securities set forth in the Registration Statement; provided, however, if the
offering is an underwritten offering and was initiated by the Company or at the
request of a shareholder, and if the managing underwriters advise the Company
that the inclusion of Underlying Shares requested to be included in the
Registration Statement would cause an adverse effect on the success of any such
offering, based on market conditions or otherwise (an "Adverse Effect"), then
the Company shall be required to include in such Registration Statement, to the
extent of the amount of securities that the managing underwriters advise may be
sold without causing such Adverse Effect, (a) first, the securities of the
Company and (b) second, the shares, including the Underlying Shares, of all
 

 
- 30 -

--------------------------------------------------------------------------------

 

shareholders, on a pro rata basis, requesting registration and whose shares the
Company is obligated by contract to include in the Registration Statement;
provided, further, however, to the extent that all of the Underlying Shares are
not included in the initial Registration Statement, the Purchaser shall have the
right to request the inclusion of its Underlying Shares in subsequent
Registration Statements until all such Shares have been registered in accordance
with the terms hereof and all such Underlying Shares have been registered in
accordance with the terms thereof. If the offering in which the Underlying
Shares is being included in a Registration Statement is a firm commitment
underwritten offering, unless otherwise agreed by the Company, the Purchaser
shall sell its Underlying Shares in such offering using the same underwriters
and, subject to the provisions hereof, on the same terms and conditions as the
other shares of Common Stock that are included in such underwritten offering.
The Company shall use its best efforts to cause any Registration Statement to be
declared effective by the Commission as promptly as is possible following it
being filed with the Commission and to remain effective until all Underlying
Shares subject thereto have been sold. All fees and expenses incident to the
performance of or compliance with this Section 4.17 by the Company shall be
borne by the Company whether or not any Underlying Shares are sold pursuant to
the Registration Statement. The Company shall indemnify and hold harmless the
Purchaser, the officers, directors, members, partners, agents, brokers,
investment advisors and employees of each of them, each person who controls the
Purchaser (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act), and the officers, directors, members, shareholders,
partners, agents and employees of each such controlling person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, the “Losses”), as incurred, arising
out of or relating to (i) any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any prospectus included therein or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 4.17, except to the extent, but only to the extent, that such
untrue statements or omissions referred to in (i) above are based solely upon
information regarding the Purchaser furnished in writing to the Company by the
Purchaser expressly for use therein, or to the extent that such information
relates to the Purchaser or the Purchaser’s proposed method of distribution of
Underlying Shares and was reviewed and expressly approved in writing by the
Purchaser expressly for use in the Registration Statement, such prospectus or
such form of prospectus or in any amendment or supplement thereto. The rights of
the Purchaser under this Section 4.17 shall survive until all Underlying Shares
have been either registered under a Registration Statement or been sold pursuant
to an exemption to the registration requirements of the Securities Act.
 
4.18 Amendments to Prior Debentures.
 

 
- 31 -

--------------------------------------------------------------------------------

 

(a) In connection with the transactions contemplated by the Transaction
Documents, the Company and each of the Purchasers hereby agrees to amend the
terms of the Prior Debentures:
 


(i) The Maturity Date in each of the Prior Debentures is be amended and restated
to be September 1, 2009.
 
(ii) The Monthly Redemption Amount in each of the Prior Debentures is hereby
amended and restated in its entirety with the following:
 
“Monthly Redemption Amount” means an amount equal to one-fifteenth of the
outstanding principal amount of the Debentures on July 1, 2008, plus accrued
interest.”
 
 
(iii) Subsection (iii) of the Equity Conditions in each of the Prior Debentures
is hereby amended and restated in its entirety with the following:
 
“(iii)(a) there is an effective Registration Statement pursuant to which the
Holder is permitted to utilize the prospectus thereunder to resell all of the
shares issuable pursuant to the Transaction Documents (and the Company believes,
in good faith, that such effectiveness will continue uninterrupted for the
foreseeable future) or (b) all of the Conversion Shares issuable pursuant to the
Transaction Documents may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions or current public information requirements as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Transfer Agent and the Holder,”


(iv) Subsection (x) of the Equity Conditions in each of the Prior Debentures is
hereby amended and restated in its entirety with the following:
 
“(x) the aggregate daily trading volume for the Common Stock on the principal
Trading Market exceeds 100,000 shares per Trading Day (subject to adjustment for
forward and reverse stock splits and the like) during the 12 consecutive Trading
Days (except that, with respect to any 5 Trading Day Interest Payment Period,
the such aggregate trading volume shall exceed 30,000) (subject to adjustment
for forward and reverse stock splits and the like) prior to the applicable date
in question.”


4.19 Secured Obligation. The parties acknowledge and agree that the obligations
of the Company under the Transaction Documents, including but not limited to the
Debentures, are subject to the security interest granted by the Company pursuant
to that certain Security Agreement and Subsidiary Guarantee, dated August 30,
2007, by and among the Company and
 

 
- 32 -

--------------------------------------------------------------------------------

 

the secured parties thereto and that such obligations are “Obligations” under
such Security Agreement and are guaranteed by the Subsidiaries pursuant to any
Subsidiary Guarantee entered into in connection therewith. The Company and the
Subsidiaries shall take any and all actions requested by the Purchasers in order
to grant the Purchasers a first priority security interest in the assets of the
Company and the Subsidiaries, including all UCC-1 filing receipts if required.
 
4.20 Sale of Preferred Stock to Third Parties. The Company and each Purchaser
agree and acknowledge that, until September 30, 2008, the Company may sell up to
an additional 1,120 shares of Preferred Stock to third parties that do not own
Debentures, provided that such third parties make each of the representations
and warranties set forth in Section 3.2 to the Company at the time of such
issuance.
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before June 30,
2008; provided, however, that such termination will not affect the right of any
party to sue for any breach by the other party (or parties).
 
5.2 Fees and Expenses. At the Closing, the Company has agreed to reimburse Truk
Opportunity Fund, LLC (“Truk Opportunity”) (a) the non-accountable sum of
$35,000 for its due diligence fees and expenses and (b) actual legal fees and
expenses equal to $16,364. Accordingly, in lieu of the foregoing payments, the
aggregate amount that Truk Opportunity is to pay for the Securities at the
Closing shall be reduced by $51,364 in lieu thereof. Except as expressly set
forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
 
5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of
 

 
- 33 -

--------------------------------------------------------------------------------

 

transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchasers holding at least 67% of the then
outstanding Securities or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers”.
 
5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.
 
5.9 Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York. Any
controversy or claim arising out of or related to this Agreement or the breach
thereof, shall be settled by binding arbitration in New York, New York in
accordance with the Expedited Procedures (Rules 53-57) of the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”). A proceeding
shall be commenced upon written demand by the Company or Purchaser to the other.
The arbitrator(s) shall enter a judgment by default against any party, which
fails or refuses to appear in any properly noticed arbitration proceeding. The
proceeding shall be conducted by one (1) arbitrator, unless the amount alleged
to be in dispute exceeds two hundred fifty thousand dollars ($250,000), in which
case three (3) arbitrators shall preside. The arbitrator(s) will be chosen by
the parties from a list provided by the AAA, and if the parties are unable to
agree within ten (10) days, the AAA shall select the arbitrator(s). The
arbitrators must be experts in securities law and
 

 
- 34 -

--------------------------------------------------------------------------------

 

financial transactions. The arbitrators shall assess costs and expenses of the
arbitration, including all attorneys’ and experts’ fees, as the arbitrators
believe is appropriate in light of the merits of the parties’ respective
positions in the issues in dispute. Each party submits irrevocably to the
jurisdiction of any state court sitting in New York, New York or to the United
States District Court sitting in New York, New York for purposes of enforcement
of any discovery order, judgment or award in connection with such arbitration.
The award of the arbitrator(s) shall be final and binding upon the parties and
may be enforced in any court having jurisdiction. The arbitration shall be held
in such place as set by the arbitrator(s) in accordance with Rule 55. With
respect to any arbitration proceeding in accordance with this section, the
prevailing party’s reasonable attorney’s fees and expenses shall be borne by the
non-prevailing party.
 
Although the parties, as expressed above, agree that all claims, including
claims that are equitable in nature, for example specific performance, shall
initially be prosecuted in the binding arbitration procedure outlined above, if
the arbitration panel dismisses or otherwise fails to entertain any or all of
the equitable claims asserted by reason of the fact that it lacks jurisdiction,
power and/or authority to consider such claims and/or direct the remedy
requested, then, in only that event, will the parties have the right to initiate
litigation respecting such equitable claims or remedies. The forum for such
equitable relief shall be in either a state or federal court sitting in New
York, New York. Each party waives any right to a trial by jury, assuming such
right exists in an equitable proceeding, and irrevocably submits to the
jurisdiction of said New York court. New York law shall govern both the
proceeding as well as the interpretation and construction of this Agreement and
the transaction as a whole.
 
5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for the applicable statute of
limitations.
 
5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 

 
- 35 -

--------------------------------------------------------------------------------

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, in the case of a rescission of a conversion of a Debenture or
conversion of the Preferred Stock, the Purchaser shall be required to return any
shares of Common Stock delivered in connection with any such rescinded
conversion notice.
 
5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is
 

 
- 36 -

--------------------------------------------------------------------------------

 

expressly agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.
 
5.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through FWS. FWS
does not represent all of the Purchasers but only Truk Opportunity. The Company
has elected to provide all Purchasers with the same terms and Transaction
Documents for the convenience of the Company and not because it was required or
requested to do so by the Purchasers.
 
5.19 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.20 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day,
 

 
- 37 -

--------------------------------------------------------------------------------

 

then such action may be taken or such right may be exercised on the next
succeeding Business Day.
 
5.21 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
5.22 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 

 
- 38 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
SOLOMON TECHNOLOGIES, INC.
Address for Notice:
   
By:  __________________________________________
Name: Peter W. DeVecchis, Jr.
Title: President
14 Commerce Drive
Danbury, CT 06810
Fax: (203) 797-9285
Attention: Peter W. De Vecchis, Jr., President
   
With a copy to (which shall not constitute notice):
 
Richard A. Fisher, Esq.
Solomon Technologies, Inc.
14 Commerce Drive
Danbury, CT 06810
     



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 

 
- 39 -

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO SOLM SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Purchaser: ________________________________________________
Facsimile Number of Purchaser: ________________________________________________


Address for Notice of Purchaser:








Address for Delivery of Securities for Purchaser (if not same as above):










Subscription Amount: _____________


Principal Amount (Subscription Amount x 1.25): _______________


Shares of Preferred Stock: _________________




EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]


[SIGNATURE PAGES CONTINUE]

 
- 40 -

--------------------------------------------------------------------------------

 

Disclosure Schedules
to the Securities Purchase Agreement
dated as of June 27, 2008 by and among Solomon Technologies, Inc. and
each of the Purchasers identified on the signature pages thereto


Capitalized terms used but not otherwise defined in these Disclosure Schedules
shall have the same meanings ascribed to such terms in the Securities Purchase
Agreement dated as of June 27, 2008 by and among Solomon Technologies, Inc. and
each of the purchasers identified on the signature pages thereto (the “Purchase
Agreement”).
 
Nothing in these Disclosure Schedules is intended to broaden the scope of any
representation or warranty of the Company or to create any covenant on the part
of the Company. Further, inclusion of information herein shall not be construed
as an admission that such information is material to the condition of the
Company. Any matter disclosed on any part of these Disclosure Schedules shall be
deemed disclosed for purposes of every part of these Disclosure Schedules to the
extent the applicability of such disclosure to such other paragraphs or parts of
the Disclosure Schedules is reasonably apparent on its face.
 
Where the terms of an agreement or other disclosure item have been summarized or
described in these Disclosure Schedules, such summary or description does not
purport to be a complete statement of the material terms of such agreement or
other item.

 
- 41 -

--------------------------------------------------------------------------------

 



  
Schedule 3.1(a)
Subsidiaries


The following are wholly-owned subsidiaries of the Company:
 
 
o
Technipower, LLC, a Delaware limited liability company
 
o
Town Creek Industries, Inc., a Maryland corporation



 
o
DEL-INC Acquisition LLC, a Delaware limited liability company



Town Creek Industries, Inc. was forfeited in Maryland on October 7, 2005 for
failure to file the 2004 Personal Property Return, which was due April 15, 2004.
In order to return to active, good standing status Town Creek Industries, Inc.
must file 2004, 2005 and 2006 Property Returns and Articles of Revival in
Maryland.


The stock of each subsidiary is security for the Company’s senior loan
obligations identified in Sections 3.1(n), 3.1(aa) and 3.1(ff) of these
Disclosure Schedules.

 
- 42 -

--------------------------------------------------------------------------------

 



  
Schedule 3.1(g)
Capitalization


Immediately prior to the Closing, the authorized capital stock of the Company
will consist of an aggregate of 500,000,000 shares of Common Stock and an
aggregate of 7,450,000 shares of Preferred Stock. Immediately prior to the
Closing, the Company will have issued and outstanding, to the Company’s best
knowledge, approximately 114,614,980 shares of Common Stock. There is some
uncertainty about the precise number of shares of Common Stock outstanding
because the Company changed transfer agents in November 2003 and the Company’s
recordkeeping prior to a change in management in May 2004 was deficient. Since
May 2004 there have been a few instances in which holders have presented stock
certificates for small numbers of shares that were not included on the current
transfer agent’s records. With respect to any issuances of stock prior to May
2004, the Company cannot verify whether or not any shares were issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.
 
On July 13, 2007, the Company’s Board of Directors adopted a 2007 Non-Employee
Director Compensation Plan pursuant to which


 
o
all non-employee directors of the Company received a one-time grant of 150,000
restricted shares of Common Stock, subject to a 60 day holding period; and
 
o
all non-employee directors serving on committees of the Board of Directors will
receive compensation equal to $10,000 per year, payable in cash.



The following is a list of outstanding option and warrants of the Company:


Name of Option Holder
Number of Shares of Common Stock Subject to Options:
Exercise Price
David Tether
47,807 shares
26,810 shares
$1.00
$1.00
David Lindahl
25,000 shares
$0.55
Jane Crawford
13,218 shares
$1.00
Charlie Shannon
150,000 shares
50,000 shares
$1.00
$2.00
Robert Caper
17,500 shares
$1.00
Jonathan Betts
25,000 shares
$0.55
Gary Laskowski
25,000 shares
$0.55
Michael D’Amelio
25,000 shares
$0.55


 
- 43 -

--------------------------------------------------------------------------------

 



Peter W. DeVecchis Jr.
100,000 shares
100,000 shares
40,000 shares
$2.09
$1.45
$0.22
Alex Pesiridis
40,000 shares
40,000 shares
$2.09
$1.45
Samuel Occhipinti
75,000 shares
100,000 shares
$1.45
$0.22
Anthony Intino, II
40,000 shares
0.22
Allison Bertorelli
40,000 shares
0.22
Mariano Moran
40,000 shares
0.22
Total:
1,020,335 shares
 

 
Name of Warrant Holder
Number of Shares of Common Stock Issuable Upon
Exercise of Warrants:
Exercise Price
Hugh Murray
150,000
$2.00
Charles County EDC
10,000
$4.00
Fred Halbig
6,000
$4.00
James Prescott
10,000
$4.00
John Kirkwood
5,000
$4.00
John Lamere
5,000
$4.00
Davis & Gilbert LLP
200,000
$1.00
Total:
386,000
 



Subject to adjustment in accordance with the terms of the warrants.


The Company is obligation to issue 833,334 shares of its Common Stock to its
Corporate Counsel, Richard Fisher for services rendered.

 
- 44 -

--------------------------------------------------------------------------------

 

Schedule 3.1(h)
SEC Reports


The Company has filed all SEC Reports.
 

 
- 45 -

--------------------------------------------------------------------------------

 

Schedule 3.1(i)
Material Changes


See Schedule 3.1(l) regarding a default under a promissory note issued by
Deltron LLC, a subsidiary of the Company to JMC Venture Partners in the amount
of $2,750,000. This note is guaranteed by the Company. See Schedule 3.1(l)
regarding a default under a promissory note to the UHY LLC, the Company’s former
auditors.

 
- 46 -

--------------------------------------------------------------------------------

 
 
Schedule 3.l(l)
Compliance


At June 23, 2008, Deltron LLC, a subsidiary of the Company, had a note payable
of $2,750,000 to JMC Venture Partners used to finance the acquisition of Deltron
Inc. The note bears interest at 12% per annum plus a quarterly investment fee of
1%. The note matures on September 5, 2008, is collateralized by substantially
all assets of Deltron, LLC and its subsidiary Delinc, and guaranteed by the
Company. As of this date, the borrower is in default for failure to make
interest payments when due and failure to comply with certain financial
covenants and reporting requirements contained in the loan agreement


On April 16, 2008, the Company converted approximately $219,000 of trade
accounts payable to UHY LLP to a promissory note payable with an original
principal of $219,420. Following an initial principal payment of $15,000,
principal payments are due in twelve consecutive bi-weekly installments of
$10,000 commencing on May 23, 2008 and concluding October 24, 2008, plus a final
payment due of $84,420. The unpaid principal balance is convertible into common
shares of the Company at a conversion price of $0.35 per share, at the election
of the noteholder. As of May 30, 2008 the note is in default for failure to make
principal payments when due, and therefore the note bears interest at 10% per
annum.

 
- 47 -

--------------------------------------------------------------------------------

 





Schedule 3.1(n)
Title to Assets


The Company has issued senior secured promissory notes in the aggregate
principal amount of $1,712,085 and is authorized to issue up to $2,000,000 in
principal amount of such notes. The holders of these notes have a first priority
security interest in all of the tangible and intangible assets of the Company.


Technipower LLC has a $1,200,000 revolving credit facility with Citizens Bank of
Massachusetts which expires on July 31, 2008. As of the date hereof, $1,200,000
is outstanding under the facility. In connection with the facility, Citizens
Bank has a continuing interest in all tangible and intangible personal property
of Technipower LLC.

 
- 48 -

--------------------------------------------------------------------------------

 

Schedule 3.1(o)
Intellectual Property Rights


Not applicable. 

 
- 49 -

--------------------------------------------------------------------------------

 

Schedule 3.1(s)
Certain Fees


The Company will pay Midtown Partners & Co., LLC (“Midtown”) a commission on the
placement of the Debentures.

 
- 50 -

--------------------------------------------------------------------------------

 

Schedule 3.1(v)
Registration Rights


None.





 
- 51 -

--------------------------------------------------------------------------------

 

Schedule 3.1(aa)
Solvency


The Company has issued senior secured promissory notes in the aggregate
principal amount of $1,712,085 and is authorized to issue up to $2,000,000 in
principal amount of such notes. The notes are due September 30, 2007. On
September 28, 2007, the Company entered into an agreement with the noteholders
pursuant to which the maturity date of the notes was extended from September 30,
2007, to September 7, 2008. To induce the holders to extend the notes, the
Company agreed to compensate the noteholders by an amount equal to 7% of the
principal balance or $119,846. The noteholders were also offered the opportunity
to buy, for $100, the right (subject to certain restrictions) to convert their
notes to common stock in the future at a conversion price of $0.35 per common
stock share. The notes are subject to further extension through April 17, 2009
based on the accrual or payment of additional extension fees. The following is a
list of the noteholders:
 


Name of Investor
Date Issued
Principal Amount
Woodlaken LLC
March 7, 2005
$40,000.00
Jezebel Management Corporation
March 16, 2005
$100,000.00
Pinetree (Barbados) Inc.
April 1, 2005
$50,000.00
Woodlaken LLC
April 1, 2005
$10,000.00
Jezebel Management Corporation
April 18, 2005
$75,000.00
Coady Family LLC
May 25, 2005
$100,000.00
Jezebel Management Corporation
July 8, 2005
$75,000.00
Jezebel Management Corporation
August 16, 2005
$150,000.00
Jezebel Management Corporation
September 15, 2005
$150,000.00
Jezebel Management Corporation
November 18, 2005
$100,000.00
Pinetree (Barbados) Inc.
November 18, 2005
$100,000.00
F. Jay Leonard
March 20, 2006
$25,000.00
Woodlaken LLC
March 31, 2006
$72,000.00
Peter and Barbara Carpenter
April 7, 2006
$100,000.00
Pascal Partners, LLC
April 10, 2006
$100,000.00
Coady Family LLC
May 23, 2006
$200,000.00
Steven Kilponen
June 13, 2006
$25,000.00
Millennium Trust Co. LLC Custodian FBO Joseph Cooper Rollover IRA 90M020013
July 3, 2006
$100,000.00
F. Jay Leonard
October 13, 2006
$25,000.00
Millennium Trust Co. LLC Custodian FBO Joseph Cooper Rollover IRA 90M020013
October 13, 2006
$85,000.00
Steven Kilponen
October 31, 2006
$30,085.00
Total
 
$1,712,085.00





The Company received a going concern qualification from its firm of independent
auditors in their report on the Company’s financial statements for the year
ended December 31, 2008.


On November 18, 2005, the Company entered into an agreement with Oliver Street
Finance LLC pursuant to which Oliver Street provides funding to the Company to
prosecute the Company’s patent infringement action against Toyota Motor
Corporation, Toyota Motor Sales U.S.A., Inc. and Toyota Motor Manufacturing
North America. Under the terms of the agreement, Oliver Street pays all legal
fees and out-of pocket expenses billed by the Company’s special patent counsel,
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., in connection with the
litigation against Toyota and approved by the Company in exchange for a portion
of any recovery that the Company receives in the Litigation equal to the greater
of 40% of the recovery or the actual amount of legal fees and expenses Oliver
Street pays on the Company’s behalf.
 
On July 28, 2006 the Company borrowed $125,000 from Jezebel Management
Corporation and issued a promissory note in the principal amount of $125,000 to
Jezebel. The new note bears interest at a rate of 15% per annum and matured on
August 28, 2006. The note is currently in default and carries a default interest
rate of 18% per annum.


On November 17, 2006, the Company converted $526,149 of trade accounts payable
to Davis & Gilbert LLP (D&G”) to a promissory note payable with an original
principal of $529,149. The note and accrued and unpaid interest at 12% was
payable the earlier of the Company’s receipt of any proceeds from litigation, or
receipts from an equity financing of at least $5 million, or March 31, 2007. To
induce D&G to enter into this agreement, the Company issued a warrant to
purchase 200,000 shares of Common Stock at $1.73 a share. The exercise price was
adjusted down to $1.00 on May 14, 2007, because the market price of the common
stock was below $1.73 on such date. The Company repaid substantially all of the
Promissory Note in 2007 with proceeds from the sale of the January Debentures.
 
On January 19, 2007, the Company converted approximately $163,000 of trade
accounts payable and the remaining balance and unpaid interest on the note to
D&G to a new promissory note payable with an original principal of $182,000. The
new promissory note and accrued and unpaid interest at 12% is payable the
earlier of the Company’s receipt of any proceeds from litigation, or receipts
from an equity financing of at least $3 million, or September 30, 2007.
 
On October 12, 2007, the Company converted the balance of the January 2007
Promissory Note of $182,000 plus unpaid interest of approximately $16,000 and
approximately $330,000 of trade accounts payable to a new promissory note
payable (the “October 2007 Promissory Note”) with

 
- 52 -

--------------------------------------------------------------------------------

 

an original principal of $564,566. The original principal also includes an
additional 7% of the above amounts as an inducement. The note bears interest at
12% and is payable on September 7, 2008 unless an event occurs which requires a
Mandatory Prepayment as described in the October 2007 Promissory Note. Subject
to certain restrictions, any of the unpaid principal and interest may be
converted to shares of common stock at a conversion price of $0.35 per common
stock share, at any time.


On April 16, 2008, the Company converted approximately $219,000 of trade
accounts payable to UHY LLP to a promissory note payable with an original
principal of $219,420. Following an initial principal payment of $15,000,
principal payments are due in twelve consecutive bi-weekly installments of
$10,000 commencing on May 23, 2008 and concluding October 24, 2008, plus a final
payment due of $84,420. The unpaid principal balance is convertible into common
shares of the Company at a conversion price of $0.35 per share, at the election
of the noteholder. As of May 30, 2008 the note is in default for failure to make
principal payments when due, and therefore the note bears interest at 10% per
annum.


Technipower LLC has a $1,200,000 revolving credit facility with Citizens Bank of
Massachusetts dated May 4, 2006, that was renewed in 2007 and was extended to
July 31, 2008 . As of the date hereof, $1,200,000 is outstanding under the
facility.
 
At June 23, 2008, Deltron, LLC had a note payable of $2,750,000 to JMC Venture
Partners used to finance the acquisition of Deltron Inc. The note bears interest
at 12% per annum plus a quarterly investment fee of 1%. The note matures on
September 5, 2008, is collateralized by substantially all assets of Deltron, LLC
and its subsidiary Delinc, and guaranteed by Solomon. As of this date the
borrower is in default for failure to make interest payments when due, and
failure to comply with certain financial covenants and reporting requirements
contained in the loan agreement


January 2007 Debentures


On January 22, 2007, the Company sold an aggregate of $5,350,000 principal
amount of Variable Rate Self-Liquidating Senior Secured Convertible Debentures
(the “January 2007 Debentures”) due March 17, 2008.
 
Initially, the January 2007 Debentures were convertible at any time at the
option of the holder into shares of common stock at $2.00 per share, subject to
adjustment for stock splits, stock dividends, and the like. On August 24, 2007,
the Company entered into an Amendment Agreement to amend certain terms of the
January 2007 Debentures, including conversion price and exercise price of the
January Warrants, and to extend the maturity date until April 17, 2009. In
connection with the amended January 2007 Debentures, accrued interest of
$32,100, as well as liquidated damages in the amount of $160,500, were added to
the principal balance of the amended January 2007 Debentures.


As part of the Amendment, the Company reduced conversion price of the January
2007 Debenture from $2.00 per share to $0.35 per share. In November 2007,
$35,000 of the principal

 
- 53 -

--------------------------------------------------------------------------------

 

balance was converted into 100,000 shares of common stock based on the $0.35 per
share conversion price.
 


In the event that the Company issues or grants any rights to purchase any of its
common stock, or other securities convertible into its common stock, for an
effective per share price less than the conversion price then in effect, the
conversion price of all unconverted amended January 2007 Debentures will be
decreased to equal such lower price. The conversion price adjustment will not
apply to certain exempt issuances.


Prior to maturity, the amended January 2007 Debentures will bear interest at the
higher of (i) 8% per annum or (ii) the six-month London Interbank Offered Rate
plus 2%, payable quarterly in arrears in cash, or, at the Company’s option, in
shares of common stock. The Company’s ability to pay interest with shares of
common stock will be subject to specified conditions, including the existence of
an effective registration statement covering the resale of the shares issued in
payment of interest and certain minimum trading volumes in the common stock. All
overdue and accrued interest will accrue a late fee equal to the lesser of 15%
per annum or the maximum rate permitted by applicable law. From and after an
event of default under the amended January 2007 Debentures and for so long as
the event of default is continuing, the amended January 2007 Debentures will
bear default interest at a rate of the lesser of 15% per annum or the maximum
rate permitted by applicable law.


Under the terms of January 2007 Debentures, beginning on the earlier of the
first day of the first month immediately following the effectiveness of a
registration statement covering the resale of the shares of common stock
issuable upon conversion of the amended January 2007 Debentures or January 1,
2008, and on the first day of each month thereafter, the Company is required to
redeem 1/16th of the outstanding principal balance in cash or, at the Company’s
options, with shares of common stock. The redemption in shares of common stock
will be subject to certain conditions, including the existence of an effective
registration statement, unless waived. Any common stock issued in connection
with this redemption will be valued at 82.5% of the average of the daily volume
weighted average price for the 10 trading days prior to the redemption.
The Company’s obligations under the amended January 2007 Debentures are secured
by a security interest in substantially all of the Company’s assets pursuant to
a Security Agreement dated as of January 17, 2007 between the Company and the
purchasers of the amended January 2007 Debentures. The Company has agreed that
in the event that it forms any new subsidiaries and moves assets to those
subsidiaries, those subsidiaries will become guarantors of the amended January
2007 Debentures.


At December 31, 2007 the Company was in default of the amended January 2007
Debentures and the August Debentures for failure to make the redemption payments
and to make effective a registration statement required with respect to those
debentures. In the first quarter of 2008, all debenture holders waived the
Company’s redemption defaults, requirements for filling and effectiveness of
registration statement as well as certain provisions of the registration rights
agreements and certain equity conditions governing the Company’s right to use
shares of common stock rather than cash to make monthly redemptions.

 
- 54 -

--------------------------------------------------------------------------------

 



August 2007 Debentures


On August 30, 2007, the Company sold an aggregate of $500,000 principal amount
of Variable Rate Self-Liquidating Senior Secured Convertible Debentures (the
“August 2007 Debentures”) due April 17, 2009, under the same terms and
conditions as the amended January 2007 Debentures. The August 2007 Debentures
are convertible at any time at the option of the holder into shares of common
stock at $0.35 per share, subject to adjustment for stock splits, stock
dividends, and the like, and subject to the terms and provisions of the amended
January 2007 Debentures. At December 31, 2007 the Company was in default of the
amended January 2007 Debentures and the August Debentures for failure to make
the redemption payments and to make effective a registration statement required
with respect to those debentures. In the first quarter of 2008, all debentures
holders waived the Company’s redemption defaults, requirements for filling and
effectiveness of registration statement as well as certain provisions of the
registration rights agreements and certain equity conditions governing the
Company’s right to use shares of common stock rather than cash to make monthly
redemptions.
 


Modifications to the amended January 2007 Debentures and August 2007 Debentures
 
During the first quarter of 2008, the Company had an early redemption of amended
January 2007 Debenture with a face value of $343,132 issued 4,267,220 common
shares to the holder, valued at $401,514. The Company also agreed to accelerate
redemption $370,000 of amended January 2007 Debentures to May 30, 2008.
Additionally, the Company agreed with two holders of both amended January 2007
Debentures and August 2007 Debentures and one holder of amended January 2007
Debentures to defer the monthly redemptions of $179,061 for January 2008 and
March of 2008 until May and June of 2009, respectively. The Company granted an
option to the holders to defer up to three additional monthly redemptions until
July, August and September of 2009, respectively at the holders’ election.


As of June 23, 2008 the outstanding principal of the January 2007 Debentures
amounted to $960,770 the outstanding principal of the August 2007 Debentures
amounted to $203,398.

 
- 55 -

--------------------------------------------------------------------------------

 

Schedule 3.1(bb)
Tax Status


As of June 23, 2008, the Company has an outstanding payroll tax obligation to
the IRS in the amount of $125,270.79 and has negotiated an arrangement with the
IRS to pay this liability in monthly installments of $10,000 each until the
obligation is paid in full.

 
- 56 -

--------------------------------------------------------------------------------

 



 


Schedule 3.1(ee)
Accountants


Eisner LLP
730 Third Avenue
New York, New York 10017

 
- 57 -

--------------------------------------------------------------------------------

 



 


Schedule 3.1(ff)
Seniority


The Company has issued senior secured promissory notes in the aggregate
principal amount of $1,712,085 and is authorized to issue up to $2,000,000 in
principal amount of such notes. The notes are due September 30, 2007. The
following is a list of the noteholders:


Name of Investor
Date Issued
Principal Amount
Woodlaken LLC
March 7, 2005
$40,000.00
Jezebel Management Corporation
March 16, 2005
$100,000.00
Pinetree (Barbados) Inc.
April 1, 2005
$50,000.00
Woodlaken LLC
April 1, 2005
$10,000.00
Jezebel Management Corporation
April 18, 2005
$75,000.00
Coady Family LLC
May 25, 2005
$100,000.00
Jezebel Management Corporation
July 8, 2005
$75,000.00
Jezebel Management Corporation
August 16, 2005
$150,000.00
Jezebel Management Corporation
September 15, 2005
$150,000.00
Jezebel Management Corporation
November 18, 2005
$100,000.00
Pinetree (Barbados) Inc.
November 18, 2005
$100,000.00
F. Jay Leonard
March 20, 2006
$25,000.00
Woodlaken LLC
March 31, 2006
$72,000.00
Peter and Barbara Carpenter
April 7, 2006
$100,000.00
Pascal Partners, LLC
April 10, 2006
$100,000.00
Coady Family LLC
May 23, 2006
$200,000.00
Steven Kilponen
June 13, 2006
$25,000.00
Millennium Trust Co. LLC Custodian FBO Joseph Cooper Rollover IRA 90M020013
July 3, 2006
$100,000.00
F. Jay Leonard
October 13, 2006
$25,000.00
Millennium Trust Co. LLC Custodian FBO Joseph Cooper Rollover IRA 90M020013
October 13, 2006
$85,000.00
Steven Kilponen
October 31, 2006
$30,085.00
Total
 
$1,712,085.00




 
- 58 -

--------------------------------------------------------------------------------

 

chedule 3.1(gg)
Disagreements with Accountants and Lawyers


None.

 
- 59 -

--------------------------------------------------------------------------------

 

Schedule 4.9
Use of Proceeds


Not applicable.




 
 
- 60 -

--------------------------------------------------------------------------------


 





